            Case 2:17-cv-01532-RFB-VCF Document 8 Filed 10/26/18 Page 1 of 1



     David H. Krieger, Esq.
 1   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 2
     8985 S. Eastern Avenue, Suite 350
 3
     Henderson, Nevada 89123
     Phone: (702) 880-5554
 4   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 5
     Attorneys for Plaintiff
 6   HARRY JACOBS
                               IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF NEVADA
 8
                                                     )   Case No. 2:17-cv-01532-RFB-VCF
     HARRY JACOBS,                                   )
 9
                                                     )
                           Plaintiff,                )
10                                                       NOTICE OF DISMISSAL
                                                     )
     v.
                                                     )
11
                                                     )
     IMPETUS ENTERPRISE, INC. D/B/A                  )
12   AIDING STUDENT RELIEF,                          )
                           Defendant.                )
13
                                                     )

14          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), IMPETUS ENTERPRISE, INC. D/B/A
15   AIDING STUDENT RELIEF, the Defendant, not having filed or served answers or motions for
16   summary judgment; the Plaintiff in the above-entitled action, as to IMPETUS ENTERPRISE,

17   INC. D/B/A AIDING STUDENT RELIEF requests, authorizes, and directs the Clerk of the

18   Court to enter a judgment of dismissal, each party to bear its own attorney’s fees and costs.

19          Dated:             October 26, 2018

20                                          Respectfully submitted,

21
                                            By:    /s/David H. Krieger, Esq.
                                                   David H. Krieger, Esq. (Nevada Bar No. 9086)
22                                                 HAINES & KRIEGER, LLC
                                                   8985 S. Eastern Avenue, Suite 350
23                                                 Henderson, Nevada 89123
                                                   Attorney for Plaintiff
24

25

26
                                                  Page 1 of 1
27

28
